Title: To Thomas Jefferson from James Walker, 8 September 1807
From: Walker, James
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Hardware Mills Septr. 8th. 07
                        
                        your letter of the 1st inst. came to hand on the 4th. as I did no[t] pass through your large mill during my stay
                            there, am unable to comply with your request at this time. I am finishing a small job which rquires my constant attention—by the time you return from Bedford I will do what you asked of me—I hope it will not be too late—I am confident the
                            thing ought to be well examined into before hand—
                  I am Sir your Obt. & Humble servt. &c.
                        
                            James Walker
                            
                        
                    